Prospectus supplement dated September 17, 2007 (to prospectus dated April 9, 2007) $93,622,477 Notional Amount RALI Series 2006-QS18 Trust Issuing Entity Residential Accredit Loans, Inc. Depositor Residential Funding Company, LLC Master Servicer and Sponsor Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QS18 The trust holds a pool of one- to four-family residential first lien mortgage loans divided into three loan groups. The trust issued the Class III-A-V Certificates that are offered under this prospectus supplement on December 28, 2006, as more fully described in the table on pages S-8 and S-9 of this prospectus supplement. Credit enhancement for these certificates will be provided by additional classes of subordinated certificates which are not offered hereby. Purchasers of the offered certificates will receive distributions on the 25th of each month or, if the 25th is not a business day, on the next business day, beginning October 25, 2007. You should consider carefully the risk factors beginning on page S-18 in this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the offered certificates or determined that this prospectus supplement or the prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The Attorney General of the State of New York has not passed on or endorsed the merits of this offering.Any representation to the contrary is unlawful. The certificates represent interests only in the trust, as the issuing entity, and do not represent interests in or obligations of Residential Accredit Loans, Inc., as the depositor, Residential Funding Company, LLC, as the sponsor, or any of their affiliates. Bear, Stearns & Co. Inc. will purchase the Class III-A-V Certificates from the depositor.The Class III-A-V Certificates are offered by the issuing entity through Bear, Stearns & Co. Inc. to prospective purchasers from time to time in negotiated transactions at varying prices to be determined at the time of sale.The net proceeds to the depositor from the sale of the offered certificates will be approximately 1.56% of the notional amount of the offered certificates, before deducting expenses. Bear, Stearns & Co. Inc. Underwriter Important notice about information presented in this prospectus supplement and the prospectus We provide information to you about the offered certificates in two separate documents that provide progressively more detail: · the accompanying prospectus, which provides general information, some of which may not apply to your series of certificates; and · this prospectus supplement, which describes the specific terms of your series of certificates. The depositor’s principal offices are located at 8400 Normandale Lake Boulevard, Suite 250, Minneapolis, Minnesota 55437 and its telephone number is (952) 857-7000. European Economic Area In relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a Relevant Member State), the Underwriter has represented and agreed that with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State (the Relevant Implementation Date) it has not made and will not make an offer of certificates to the public in that Relevant Member State prior to the publication of a prospectus in relation to the certificates which has been approved by the competent authority in that Relevant Member State or, where appropriate, approved in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the Prospectus Directive, except that it may, with effect from and including the Relevant Implementation Date, make an offer of certificates to the public in that Relevant Member State at any time: (i) to legal entities which are authorised or regulated to operate in the financial markets or, if not so authorised or regulated, whose corporate purpose is solely to invest in securities; (ii) to any legal entity which has two or more of (1) an average of at least 250 employees during the last financial year; (2) a total balance sheet of more than €43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in its last annual or consolidated accounts; or (iii) in any other circumstances which do not require the publication by the Issuer of a prospectus pursuant to Article 3 of the Prospectus Directive. For the purposes of this provision, the expression an “offer of certificates to the public” in relation to any certificates in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the certificates to be offered so as to enable an investor to decide to purchase or subscribe the certificates, as the same may be varied in that Member State by any measure implementing the Prospectus Directive in that Member State and the expression Prospectus Directive means Directive 2003/71/EC and includes any relevant implementing measure in each Relevant Member State. United Kingdom The Underwriter has represented and agreed that: (iv) it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of the FSMA) received by it in connection with the issue or sale of the certificatesin circumstances in which Section 21(1) of the FSMA does not apply to the Issuer; and (v) it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to the certificates in, from or otherwise involving the United Kingdom. TABLE OF CONTENTS Page SUMMARY S-5 RISK FACTORS S-18 Risk of Loss S-18 Risks Relating to Primary Mortgage Insurers S-21 Limited Obligations S-22 Liquidity Risks S-22 Bankruptcy Risks S-22 Special Yield and Prepayment Considerations S-23 ISSUING ENTITY S-27 SPONSOR AND MASTER SERVICER S-27 AFFILIATIONS AMONG TRANSACTION PARTIES S-34 DESCRIPTION OF THE MORTGAGE POOL S-35 General S-35 Mortgage Pool Characteristics S-36 Sharia Mortgage Loans S-38 Static Pool Information S-39 Primary Mortgage Insurance and Standard Hazard Insurance S-39 The Program S-40 Underwriting Standards S-42 Automated Valuation Models S-42 Originators S-42 Additional Information S-43 DESCRIPTION OF CERTIFICATES S-44 General S-44 Glossary of Terms S-47 Interest Distributions S-58 Principal Distributions on the Class III-A-V Certificates S-61 Allocation of Losses; Subordination S-61 Advances S-66 CERTAIN YIELD AND PREPAYMENT CONSIDERATIONS S-67 General S-67 Prepayment Considerations S-67 Realized Losses and Interest Shortfalls S-69 Pass-Through Rates S-70 Purchase Price S-70 Assumed Final Distribution Date S-70 Class III-A-V Yield Considerations S-71 POOLING AND SERVICING AGREEMENT S-74 General S-74 Custodial Arrangements S-74 The Master Servicer and Subservicers S-75 Additional Subservicers S-79 Servicing and Other Compensation and Payment of Expenses S-81 Reports to Certificateholders S-82 Voting Rights S-82 Termination S-83 The Trustee S-84 LEGAL PROCEEDINGS S-85 MATERIAL FEDERAL INCOME TAX CONSEQUENCES S-85 Penalty Protection S-88 METHOD OF DISTRIBUTION S-88 ADDITIONAL INFORMATION S-89 USE OF PROCEEDS S-89 LEGAL OPINIONS S-89 RATINGS S-89 LEGAL INVESTMENT S-90 ERISA CONSIDERATIONS S-91 ANNEX I I-1 SUMMARY The following summary provides a brief description of material aspects of this offering, and does not contain all of the information that you should consider in making your investment decision.To understand all of the terms of the offered certificates, you should read carefully this entire document and the prospectus. Issuing entity RALI Series 2006-QS18 Trust. Title of Securities Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QS18. Depositor Residential Accredit Loans, Inc., an affiliate of Residential Funding Company, LLC. Master servicer and sponsor Residential Funding Company, LLC. Subservicers Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC, will subservice approximately 53.9% by principal amount of the group III loans as of the reference date.GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC, will subservice approximately 3.0% by principal amount of the group III loans as of the reference date. National City Mortgage Company will subservice approximately 13.9% by principal amount of the group III loans as of the reference date.Wachovia Mortgage Corp. will subservice approximately 11.8% by principal amount of the group III loans as of the reference date. Trustee Deutsche Bank Trust Company Americas. Yield Maintenance Agreement Provider Bank of America, N.A. Originators Approximately 25.8%, 0.9%, 13.9% and 13.3% by principal amount of the group III loans as of the reference date were originated by Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC, GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC, National City Mortgage Companyand Wachovia Mortgage Corp., respectively. Mortgage pool 4,787 fixed rate mortgage loans with an aggregate principal balance of approximately $1,043,793,223 as of the reference date, secured by first liens on one- to four-family residential properties or interests in shares issued by a cooperative apartment corporation and the related proprietary lease.The Class III-A-V Certificates are payable only from the mortgage loans in loan group III.Loan group III consists of 494 fixed rate mortgage loans with an aggregate principal balance of approximately $93,504,280 as of the reference date, secured by first liens on one- to four-family residential properties. Reference date August 1, 2007. Cut-off date December 1, 2006. Closing date On or about September 18, 2007. Issuance date December 28, 2006. Distribution dates Beginning on October 25, 2007 and thereafter on the 25th of each month or, if the 25th is not a business day, on the next business day. Assumed final distribution date December 25, 2021.The actual final distribution date could be substantially earlier. See “Certain Yield and Prepayment Considerations” in this prospectus supplement. Form of the offered certificates Book-entry.See “Description of the Certificates—Book-Entry Registration of Certain of the Offered Certificates” in this prospectus supplement. Minimum denominations of the offered certificates $2,000,000 notional amount. Legal investment The Class III-A-V Certificates are “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984, or SMMEA. See “Legal Investment” in this prospectus supplement and “Legal Investment Matters” in the prospectus. ERISA Considerations Subject to the considerations described in this prospectus supplement, the Class III-A-V Certificates are expected to be considered eligible for purchase by persons investing assets of employee benefit plans or individual retirement accounts. See “ERISA Considerations” in this prospectus supplement and the prospectus. Offered Certificates Class Principal Balance After Giving Effect to Distributions on the August 25, 2007 Distribution Date Pass-Through Rate Rating as of September 17, 2007 (Fitch/Moody’s/ S&P)(1) Designation Class A Senior Certificates: III-A-V $0 Variable Rate AAA/NA/AAA Senior/Interest Only/Variable Rate Non-Offered Certificates (2) Class A Senior Certificates: I-A-1 $88,761,162 Adjustable Rate AAA/Aaa/AAA Senior/Super Senior/Floater/Adjustable Rate I-A-2 $0 Adjustable Rate AAA/Aaa/AAA Senior/Interest Only/Inverse Floater/Adjustable Rate I-A-3 $102,913,164 6.25% AAA/Aaa/AAA Senior/Super Senior/Fixed Rate I-A-4 $19,472,600 6.25% AAA/Aaa/AAA Senior/Super Senior/Lockout/Fixed Rate I-A-5 $14,476,400 6.25% AAA/Aa1/AAA Senior/Senior Support/Lockout/Fixed Rate I-A-6 $47,955,166 6.00% AAA/Aaa/AAA Senior/Fixed Rate I-A-7 $0 6.50% AAA/Aaa/AAA Senior/Interest Only/Fixed Rate I-A-P $189,027 0.00% AAA/Aaa/AAA Senior/Principal Only I-A-V $0 Variable Rate AAA/Aaa/AAA Senior/Interest Only/Variable Rate II-A-1 $510,558,580 Adjustable Rate AAA/Aaa/AAA Senior/Super Senior/Floater/Adjustable Rate II-A-2 $0 Adjustable Rate AAA/Aaa/AAA Senior/Interest Only/Inverse Floater/Adjustable Rate II-A-3 $3,051,555 0.00% AAA/Aaa/AAA Senior/Principal Only/Fixed Rate II-A-4 $37,015,538 Adjustable Rate AAA/Aa1/AAA Senior/Senior Support/Floater/Adjustable Rate II-A-5 $42,721,782 Adjustable Rate AAA/Aaa/AAA Senior/Floater/Adjustable Rate II-A-6 $0 Adjustable Rate AAA/Aaa/AAA Senior/Interest Only/Inverse Floater/Adjustable Rate II-A-P $4,443,225 0.00% AAA/Aaa/AAA Senior/Principal Only II-A-V $0 Variable Rate AAA/Aaa/AAA Senior/Interest Only/Variable Rate III-A-1 $67,096,108 5.75% AAA/NA/AAA Senior/Super Senior/Fixed Rate III-A-2 $5,234,322 5.75% AAA/NA/AAA Senior/Senior Support/Fixed Rate III-A-3 $17,919,317 5.75% AAA/NA/AAA Senior/Super Senior/Fixed Rate III-A-P $334,491 0.00% AAA/NA/AAA Senior/Principal Only Total Class A Certificates: $962,142,437 Class R Senior Certificates: R-I $0 6.25% AAA/Aaa/AAA Senior/Residual/Fixed Rate R-II $0 5.75% AAA/NA/AAA Senior/Residual/Fixed Rate R-III $0 5.75% AAA/NA/AAA Senior/Residual/Fixed Rate R-IV $0 5.75% AAA/NA/AAA Senior/Residual/Fixed Rate Total senior certificates: $962,142,437 Class M Certificates: I-M-1 $37,559,537 Variable Rate AA/NA/NA Mezzanine/Fixed Rate I-M-2 $13,413,793 Variable Rate A/NA/NA Mezzanine/Fixed Rate I-M-3 $10,194,526 Variable Rate BBB/NA/NA Mezzanine/Fixed Rate II-M-1 $1,823,046 5.75% AA/NA/NA Mezzanine/Fixed Rate II-M-2 $405,089 5.75% A/NA/NA Mezzanine/Fixed Rate II-M-3 $303,743 5.75% BBB/NA/NA Mezzanine/Fixed Rate Total Class M Certificates: $63,699,734 Class B Certificates: I-B-1 $6,438,632 Variable Rate Rating Watch Negative BB(3)/NA/NA Subordinate/Fixed Rate I-B-2 $4,828,949 Variable Rate Rating Watch Negative B(3)/NA/NA Subordinate/Fixed Rate I-B-3 $5,309,613 Variable Rate NA/NA/NA Subordinate/Fixed Rate II-B-1 $202,495 5.75% BB/NA/NA Subordinate/Fixed Rate II-B-2 $151,969 5.75% B/NA/NA Subordinate/Fixed Rate II-B-3 $151,892 5.75% NA/NA/NA Subordinate/Fixed Rate Total Class B Certificates: $17,083,550 Total offered and non-offered certificates: $1,042,925,721 (1) See “Ratings” in this prospectus supplement. (2) The information presented for non-offered certificates is provided solely to assist your understanding of the offered certificates. (3)The Rating Watch Negative status indicates that there is a reasonable probability of a potential downgrade. Other Information: The aggregate certificate principal balance of the offered and non-offered certificates shown above may not equal the sum of the certificate principal balances of those certificates as listed above due to rounding.Only the offered certificates are offered for sale pursuant to the prospectus supplement and the related prospectus.The non-offered senior certificates and the Class M Certificates have previously been offered for sale pursuant to a prospectus supplement and related prospectus.The Class B Certificates have been sold by the depositor in a transaction exempt from registration under the Securities Act of 1933. Class III-A-V Certificates: Variable Rate:The interest rate payable with respect to the Class III-A-V Certificates varies according to the weighted average of the excess of the mortgage rate on each mortgage loan in loan group III, net of the applicable servicing fee rate and subservicing fee rate, over 5.75%.On each monthly distribution date, holders of ClassIII-A-V Certificates will be entitled to receive interest at a rate equal to the current weighted average of the mortgage rates on the mortgage loans in loan group III minus the applicable servicing fee rate, subservicing fee rate and 5.75%, provided that the interest rate will not be less than zero. The Class III-A-V Certificates do not have a principal balance.For the purpose of calculating interest payments, interest will accrue on a notional amount equal to the aggregate stated principal balance of the mortgage loans in loan group III, which was equal to approximately $93,622,477 after giving effect to distributions on the August 25, 2007 distribution date.The stated principal balance of any mortgage loan as of any date is equal to its scheduled principal balance as of the cut-off date, reduced by all principal payments received with respect to such mortgage loan that have been previously distributed to certificateholders and any losses realized with respect to such mortgage loan that have been previously allocated to certificateholders.In addition, if a mortgage loan has been modified the stated principal balance would be increased by the amount of any interest or other amounts owing on the mortgage loan that have been capitalized in connection with such modification. TRANSFER OF MORTGAGE LOANS The diagram below illustrates the sequence of transfers of the mortgage loans that are included in the mortgage pool.Various mortgage loan sellers sold the mortgage loans to Residential Funding Company, LLC, as sponsor, on or prior to the issuance date.Residential Funding Company, LLC sold the mortgage loans to Residential Accredit Loans, Inc., as the depositor, on the issuance date.The depositor then transferred the mortgage loans to the trustee, on behalf of the trust that is the issuing entity.The trustee accordingly owns the mortgage loans for the benefit of the holders of the certificates.See “Pooling and Servicing Agreement – The Trustee” in this prospectus supplement and in the prospectus.For a description of the affiliations among various transaction parties, see “Affiliations Among Transaction Parties” in this prospectus supplement. The Trust The depositor has established a trust with respect to the Series 2006-QS18 Certificates under a series supplement, dated as of December 1, 2006, to the standard terms of pooling and servicing agreement, dated as of December 1, 2006, among the depositor, the master servicer and the trustee. On the issuance date, the depositor deposited the pool of mortgage loans described in this prospectus supplement into the trust which was divided into three groups that have the characteristics described in this prospectus supplement. Each certificate represents a partial ownership interest in the trust.The trust also includes a yield maintenance agreement provided by Bank of America, N.A. with respect to the Class I-A-1 Certificates. The Mortgage Pool The mortgage loans deposited into the trust have the following characteristics as of the reference date, after deducting payments due during the month of the reference date: The mortgage loans deposited into the trust are divided into three loan groups.Loan group I and loan group II consist of fixed rate mortgage loans with terms to maturity of generally not more than 30 years.Loan group III consists of fixed rate mortgage loans with terms to maturity of generally not more than 15 years. The group I loans consist of 1,128 mortgage loans with an aggregate principal balance of $296,979,226 as of the reference date. The group II loans consist of 3,165 mortgage loans with an aggregate principal balance of $653,309,717 as of the reference date. The group III loans have the following characteristics as of the reference date, after deducting payments due during the month of the reference date: LOAN GROUP III Range Weighted Average Principal balance $ 15,597 to $1,371,333 $ 189,280 * Mortgage rate 5.375% to 8.250% 6.6077 % Remaining stated term to maturity (months) 104 to 172 167 *Indicates average principal balance The following tables describe certain characteristics of the group III loans included in the trust as of the reference date: Loan Purpose Numberof Group III Loans Principal Balance Percent of Group III Loans Purchase 130 $ 22,898,263 24.49 % Rate/Term Refinance 104 18,562,101 19.85 Equity Refinance 260 52,043,917 55.66 Total 494 $ 93,504,280 100.00 % Loan Documentation Numberof Group III Loans Principal Balance Percent of Group III Loans Full/Alternate Documentation 96 $ 20,898,108 22.35 % Reduced Documentation 206 43,641,860 46.67 No Stated Income 53 9,256,161 9.90 No Income/No Asset Verification 139 19,708,151 21.08 Total 494 $ 93,504,280 100.00 % Occupancy Type Numberof Group III Loans Principal Balance Percent of Group III Loans Primary Residence 354 $ 71,312,517 76.27 % Second/Vacation 28 7,612,249 8.14 Non Owner-occupied 112 14,579,514 15.59 Total 494 $ 93,504,280 100.00 % The properties securing the mortgage loans include single-family detached properties, properties in planned unit developments, two-to-four family units, condominiums, townhouses, cooperative units and condotels. Generally, the mortgage loans were originated using less stringent underwriting standards than the underwriting standards applied by certain other first lien mortgage loan purchase programs, such as those of Fannie Mae, Freddie Mac or the depositor’s affiliate, Residential Funding Mortgage SecuritiesI,Inc. The securities described on the table on pages S-8 and S-9 are the only securities backed by this mortgage pool that will be issued. For additional information regarding the mortgage pool see “Description of the Mortgage Pool” in this prospectus supplement. Servicing Residential Funding Company, LLC will master service the mortgage loans, as more fully described under “Pooling and Servicing Agreement” herein. The servicing fees for each group III loan are payable out of the interest payments on that mortgage loan prior to payments to certificateholders. The servicing fees relating to each group III loan will be at least 0.28% per annum and not more than 1.08% per annum of the outstanding principal balance of that group III loan, with a weighted average servicing fee of approximately 0.3308% per annum as of the reference date. The servicing fees consist of (a)servicing fees payable to the master servicer, which are payable with respect to each group III loan at a rate of no less than 0.03% and no greater than 0.08% per annum, depending on the type of mortgage loan, (b) subservicing fees payable to the subservicer, which are payable with respect to each group III loan at a minimum rate of 0.25% per annum, and other related compensation payable to the subservicer, including any payment due to prepayment charges on the related group III loans and such compensation paid to the master servicer as the direct servicer of a group III loan for which there is no subservicer, and (c) the premium for lender-paid mortgage insurance, if any, on a group III loan. Repurchases or Substitutions of Mortgage Loans If Residential Funding Company, LLC cannot cure a breach of any representation or warranty made by it and assigned to the trustee for the benefit of the certificateholders relating to a mortgage loan within 90 days after notice from the trustee or servicer, and the breach materially and adversely affects the interests of the certificateholders in the mortgage loan, Residential Funding Company, LLC will be obligated to purchase the mortgage loan at a price equal to its principal balance as of the date of purchase plus accrued and unpaid interest to the first day of the month following the month of repurchase, less the amount payable in respect of servicing compensation. Likewise, as described under “Description of the Certificates—Review of Mortgage Loan or Contract Documents” in the prospectus, if Residential Funding Company, LLC cannot cure certain documentary defects with respect to a mortgage loan, Residential Funding Company, LLC will be required to repurchase the related mortgage loan. In addition, Residential Funding Company, LLC may substitute a new mortgage loan for a deleted mortgage loan that is removed from the trust within two years after the issuance date if it delivers an opinion of counsel with respect to certain tax matters. Any substitute mortgage loan will be required to satisfy certain conditions regarding its outstanding principal balance, mortgage rate, LTV ratio and remaining term to maturity, as described more fully under “The Trusts – Limited Right of Substitution” in the prospectus. See also “The Trusts—Repurchases of Mortgage Collateral” in the prospectus. Distributions on the Offered Certificates Amount available for monthly distribution. On each monthly distribution date, the trustee will make distributions to investors. Except as provided in this prospectus supplement, the Class I-A-1, Class I-A-2, Class I-A-3, Class I-A-4, Class I-A-5, Class I-A-6, Class I-A-7, Class I-A-P, Class I-A-V and ClassR-I Certificates will receive payments from the group I loans, the Class II-A-1, Class II-A-2, Class II-A-3, Class II-A-4, Class II-A-5, Class II-A-6, Class II-A-P and Class II-A-V Certificates will receive payments primarily from the group II loans, and the Class III-A-1, Class III-A-2, Class III-A-3, Class III-A-P, Class III-A-V, Class II-M, ClassR-II, Class R-III and Class R-IV Certificates will receive payments from the group III loans.The Class I-M Certificates represent rights to receive payments from the group I loans and group II loans. The amount available for distribution will include: · collections of monthly payments on the mortgage loans, including prepayments and other unscheduled collections plus · advances for delinquent payments that are deemed recoverable by the master servicer minus · the fees and expenses of the subservicers and the master servicer, including reimbursement for advances. The aggregate amount of monthly distributions will be determined separately with respect to the three loan groups. Priority of distributions. Distributions on the senior certificates and Class M Certificates will be made from available amounts from the related loan group or loan groups, as applicable, for that class of certificates as described in this prospectus supplement as follows: Interest distributions. The amount of interest accrued on each class of interest-bearing certificates on each distribution date will equal: · the pass-through rate for that class of certificates multiplied by · the certificate principal balance or notional amount of that class of certificates as of the day immediately prior to the related distribution date multiplied by · 1/12th minus · the share of some types of interest shortfalls allocated to that class, such as prepayment interest shortfalls andthe interest portion of realized losses not allocated through subordination, and the interest portion of any advances made with respect to delinquencies that were ultimately determined to be hazard losses, fraud losses or bankruptcy losses in excess of specified amounts or extraordinary losses, as described more fully in the definition of “Accrued Certificate Interest” in “Description of the Certificates – Glossary of Terms” in this prospectus supplement. See “Description of the Certificates—Interest Distributions” in this prospectus supplement. Allocations of principal. The Class III-A-V Certificates are not entitled to receive any principal distributions. Credit Enhancement Allocation of losses.The Class I-M Certificates and Class I-B Certificates relate to loan group I and loan group II and will act as credit enhancement for the Class I-A Certificates and Class II-A Certificates.The Class II-M Certificates and Class II-B Certificates relate to loan group III and will act as credit enhancement for the Class III-A Certificates.Except for the four exceptions described below, losses on the mortgage loans in a loan group will be allocated in full to the first class of related certificates listed below with a certificate principal balance greater than zero: · Class I-B-3 and Class II-B-3 · Class I-B-2 and Class II-B-2 · Class I-B-1 and Class II-B-1 · Class I-M-3 and Class II-M-3 · Class I-M-2 and Class II-M-2 · Class I-M-1 and Class II-M-1 When this occurs, the certificate principal balance of the class to which the loss is allocated is reduced, without a corresponding payment of principal.If the aggregate certificate principal balance of the Class I-M Certificates and Class I-B Certificates has been reduced to zero, losses on the mortgage loans in loan group I will be allocated to the Class I-A Certificates, subject to the exceptions described below, in accordance with their respective remaining certificate principal balances or accrued interest, and losses on the mortgage loans in loan group II will be allocated to the Class II-A Certificates, subject to the exceptions described below, in accordance with their respective remaining certificate principal balances or accrued interest.If the aggregate certificate principal balance of the Class II-M Certificates and Class II-B Certificates has been reduced to zero, losses on the mortgage loans in loan group III will be allocated proportionately among the Class III-A Certificates, subject to the exceptions described below, in accordance with their respective remaining certificate principal balances or accrued interest. Not all losses will be allocated in the priority described above. Losses due to natural disasters such as floods and earthquakes, fraud by a mortgagor, or some losses related to the bankruptcy of a mortgagor will be allocated as described above only up to specified amounts. Losses of these types in excess of the specified amounts and losses due to other extraordinary events will be allocated proportionately among all outstanding classes of certificates of the related loan group except for the related Class A-P Certificates, as described below. Therefore, the Class M Certificates and Class B Certificates do not act as credit enhancement for the senior certificates for these types of losses. Special loss allocation for Class A-P Certificates. Whenever losses are allocated to the related senior certificates, the Class I-A-P, Class II-A-P or Class III-A-P Certificates, as the case may be, will share in the loss only if the mortgage loan had a net mortgage rate less than 6.25% in the case of a group I loan, 7.00% in the case of a group II loan and 5.75% in the case of a group III loan, respectively.In that case, the Class I-A-P, Class II-A-P or Class III-A-P Certificates, as the case may be, will bear a share of the loss equal to their percentage interest in the principal of that mortgage loan. See “Description of the Certificates—Allocation of Losses; Subordination” in this prospectus supplement. Priority of distributions.All principal prepayments and other unscheduled payments of principal on the mortgage loans in a loan group will be allocated to the related senior certificates as described in this prospectus supplement during the first five years after the issuance date, subject to the exceptions described in this prospectus supplement. This provides additional credit enhancement for the senior certificates by reserving a greater portion of the certificate principal balances of the related Class M Certificates and related Class B Certificates for absorption of losses, thereby decreasing the likelihood of losses being allocated to the senior certificates. Yield Maintenance Agreement The holders of the Class I-A-1 Certificates may benefit from a series of interest rate cap payments from Bank of America, N.A. pursuant to a yield maintenance agreement.The yield maintenance agreement for the Class I-A-1 Certificates is intended to partially mitigate the interest rate risk that could result from the difference between one-month LIBOR, subject to a maximum rate of 8.90% per annum, and 5.65% per annum, as described in this prospectus supplement.Payments, if any, due on the yield maintenance agreement will commence on the distribution date in February 2007. The yield maintenance agreement will terminate after the distribution date in August 2009.TheClass III-A-V Certificates will not receive any payments made under the yield maintenance agreement. Advances For any month, if the master servicer does not receive the full scheduled payment on a mortgage loan, the master servicer will advance funds to cover the amount of the scheduled payment that was not made. However, the master servicer will advance funds only if it determines that the advance will be recoverable from future payments or collections on that mortgage loan. See “Description of the Certificates—Advances” in this prospectus supplement. Optional Termination On any distribution date on which the aggregate outstanding principal balance of the mortgage loans in loan group I and loan group II in the aggregate or the mortgage loans in loan group III, as of the related determination date is less than 10% of their aggregate stated principal balance, as of the cut-off date, the master servicer may, but will not be required to: · purchase from the trust all of the remaining mortgage loans in loan group I and loan group II in the aggregate or the mortgage loans in loan group III, as applicable, causing an early retirement of the related certificates; or · purchase all of the certificates related to loan group I and loan group II or loan group III, as applicable. Under either type of optional purchase, holders of the outstanding certificates are entitled to receive the outstanding certificate principal balance of those certificates in full with accrued interest as described in this prospectus supplement.However, any optional purchase of the remaining mortgage loans in a loan group may result in a shortfall to the holders of the most subordinate classes of related certificates outstanding, if the trust then holds properties acquired from foreclosing upon defaulted loans in that loan group.In either case, there will be no reimbursement of losses or interest shortfalls allocated to the certificates. See “Pooling and Servicing Agreement—Termination” in this prospectus supplement and “The Pooling and Servicing Agreement—Termination; Retirement of Certificates” in the prospectus. Ratings The offered certificates have received the ratings which are listed in the table on page S-8 of this prospectus supplement. The ratings on the offered certificates address the likelihood that holders of the offered certificates will receive all distributions on the underlying mortgage loans to which they are entitled. A security rating is not a recommendation to buy, sell or hold a security and may be changed or withdrawn at any time by the assigning rating agency. The ratings also do not address the rate of principal prepayments on the mortgage loans. For example, the rate of prepayments, if different than originally anticipated, could adversely affect the yields realized by holders of the offered certificates or cause holders of the Class III-A-V Certificates to fail to fully recover their initial investments. See “Ratings” in this prospectus supplement. Legal Investment The Class III-A-V Certificates are “mortgage related securities” for purposes of SMMEA.You should consult your legal advisors in determining whether and to what extent the offered certificates constitute legal investments for you. See “Legal Investment” in this prospectus supplement and “Legal Investment Matters” in the prospectus for important information concerning possible restrictions on ownership of the offered certificates by regulated institutions. ERISA Considerations Subject to the considerations described in “ERISA Considerations” in this prospectus supplement, the Class III-A-V Certificates are expected to be considered eligible for purchase by persons investing assets of employee benefit plans or individual retirement accounts. See “ERISA Considerations” in this prospectus supplement and in the prospectus. Tax Status For federal income tax purposes, the depositor has elected to treat the trust, exclusive of the yield maintenance agreement, as four real estate mortgage investment conduits. The offered certificates represent ownership of regular interests in the related real estate mortgage investment conduit and will be treated as representing ownership of debt for federal income tax purposes.You will be required to include in income all interest and original issue discount on the offered certificates in accordance with the accrual method of accounting regardless of your usual methods of accounting. For federal income tax purposes, each class of the Class R Certificates will be the sole residual interest in the related real estate mortgage investment conduit. For further information regarding the federal income tax consequences of investing in the offered certificates, see “Material Federal Income Tax Consequences” in this prospectus supplement and in the prospectus. Risk Factors The offered certificates are not suitable investments for all investors.In particular, you should not purchase the offered certificates unless you understand the prepayment, credit, liquidity and market risks associated with that class. The offered certificates are complex securities.You should possess, either alone or together with an investment advisor, the expertise necessary to evaluate the information contained in this prospectus supplement and the prospectus in the context of your financial situation and tolerance for risk. You should carefully consider the following risk factors in connection with the purchase of the offered certificates: Risk of Loss Underwriting standards may affect risk of loss on the mortgage loans. Generally, the mortgage loans have been originated using underwriting standards that are less stringent than the underwriting standards applied by certain other first lien mortgage loan purchase programs, such as those of Fannie Mae, Freddie Mac or the depositor’s affiliate, Residential Funding Mortgage SecuritiesI,Inc.Applying less stringent underwriting standards creates additional risks that losses on the mortgage loans will be allocated to certificateholders. Examples include the following: · mortgage loans secured by non-owner occupied properties, which constitute 15.6% of the group III loans by principal balance as of the reference date, may present a greater risk that the borrower will stop making monthly payments if the borrower’s financial condition deteriorates; and · mortgage loans with loan-to-value ratios greater than 80% (i.e., the amount of the loan at origination is more than 80% of the value of the mortgaged property), which constitute 3.8% of the group III loans by principal balance as of the reference date, may increase the risk that the value of the mortgaged property will not be sufficient to satisfy the mortgage loan upon foreclosure. Some of the mortgage loans with loan-to-value ratios over 80% are insured by primary mortgage insurance to the extent described in this prospectus.However, if the insurer is unable to pay a claim, the amount of loss incurred on those loans may be increased. In addition, in determining loan-to-value ratios for certain mortgage loans, the value of the related mortgaged property may be based on an appraisal that is up to 24 months old if there is a supporting broker’s price opinion, automated valuation, drive-by appraisal or other certification of value.If such an appraisal does not reflect current market values and such market values have declined, the likelihood that proceeds from a sale of the mortgaged property may be insufficient to repay the mortgage loan is increased. See “The Trusts—Underwriting Policies” and “Certain Legal Aspects of Mortgage Loans and Contracts” in the prospectus. The return on your certificates may be affected by losses on the mortgage loans, which could occur due to a variety of causes. Losses on the mortgage loans may occur due to a wide variety of causes, including a decline in real estate values, and adverse changes in the borrower’s financial condition.A decline in real estate values or economic conditions nationally or in the regions where the mortgaged properties are concentrated may increase the risk of losses on the mortgage loans. The return on your certificates may be particularly sensitive to changes in real estate markets in specific regions. One risk of investing in mortgage-backed securities is created by any concentration of the related properties in one or more geographic regions.Approximately 18.8% of the reference date principal balances of the group III loans are located in California.If the regional economy or housing market weakens in Californiaor in any other region having a significant concentration of properties underlying the mortgage loans, the mortgage loans in that region may experience high rates of loss and delinquency, resulting in losses to certificateholders.A region’s economic condition and housing market may also be adversely affected by a variety of events, including natural disasters such as earthquakes, hurricanes, tornadoes, floods and eruptions, civil disturbances such as riots, disruptions such as ongoing power outages, or terrorist actions or acts of war.The economic impact of any of those events may also be felt in areas beyond the region immediately affected by the disaster or disturbance.The properties underlying the mortgage loans may be concentrated in these regions.This concentration may result in greater losses to certificateholders than those generally present for similar mortgage-backed securities without that concentration. See “Description of the Mortgage Pool—Mortgage Pool Characteristics” in this prospectus supplement. The return on your certificates will be reduced if losses exceed the credit enhancement available to your certificates. The only credit enhancement for the senior certificates will be the subordination provided by the related Class M Certificates and the related Class B Certificates.You should also be aware that the credit enhancement provided for some types of losses is limited. See “Summary—Credit Enhancement” and “Description of the Certificates—Allocation of Losses; Subordination” in this prospectus supplement. The value of your certificates may be reduced if losses are higher than expected. If the performance of the mortgage loans is substantially worse than assumed by the rating agencies, the ratings of any class of the certificates may be lowered in the future.This would probably reduce the value of those certificates.None of the depositor, the master servicer or any other entity will have any obligation to supplement any credit enhancement, or to take any other action to maintain any rating of the certificates. A transfer of master servicing in the event of a master servicer default may increase the risk of payment application errors. If the master servicer defaults in its obligations under the pooling and servicing agreement, the master servicing of the mortgage loans may be transferred to the trustee or an alternate master servicer, as described under “The Pooling and Servicing Agreement – Rights Upon Event of Default” in the prospectus.In the event of such a transfer of master servicing there may be an increased risk of errors in applying payments from borrowers or in transmitting information and funds to the successor master servicer. Reduced documentation programs may increase your risk of loss. Approximately 31.0% of the group III loans by principal balance as of the reference date were originated under “no stated income” or “no income/no asset” documentation programs.Under “no stated income” programs the borrowers will not be required to provide any information regarding their income and no verification of their income will be undertaken.Under “no income/no asset” documentation programs, the borrowers may be required to state their income, but no verification of their income or assets will be undertaken.These programs increase the risk that borrowers may not have sufficient income or assets or may have overstated their income and assets and, as a consequence, may be unable to make their monthly mortgage loan payments.You should consider the risk that mortgage loans originated under reduced documentation programs may be subject to increased delinquencies and defaults. Recent developments in the residential mortgage market may adversely affect the return on your certificates. Recently, the residential mortgage market in the United States has experienced a variety of difficulties and changed economic conditions that may adversely affect the yield on your certificates.Delinquencies and losses with respect to residential mortgage loans generally have increased in recent months, and may continue to increase.In addition, in recent months housing prices in many states have declined or stopped appreciating, after extended periods of significant appreciation.A continued decline or an extended flattening of those values may result in additional increases in delinquencies and losses on residential mortgage loans generally, particularly with respect to second homes and investor properties and with respect to any residential mortgage loans whose aggregate loan amounts (including any subordinate liens) are close to or greater than the related property values.As a result of these and other factors, the value of some mortgage-backed securities has been negatively impacted. A decline in housing prices may also leave borrowers with insufficient equity in their homes to permit them to refinance; in addition, many mortgage loans have prepayment premiums that inhibit refinancing.Borrowers who intend to sell their homes may find that they cannot sell their properties for an amount equal to or greater than the unpaid principal balance of their loans.These events, alone or in combination, may contribute to higher delinquency rates. As a result of these and other factors, the rating agencies have recently downgraded or put on downgrade watch a significant number of mortgage-backed securities (particularly mortgage-backed securities backed by subprime and Alt-A mortgage loans originated in 2005 and 2006), including the Class I-B-1 Certificates and Class I-B-2 Certificates. In addition, various federal, state and local regulatory authorities have taken or proposed actions that could hinder the ability of the servicer to foreclose promptly on defaulted mortgage loans.Any such actions may adversely affect the performance of the loans and the yield on and value of the certificates. You should consider that the general market conditions discussed above may affect the performance of the mortgage loans and may adversely affect the yield on, or market value of, your certificates. Risks Relating to Primary Mortgage Insurers You may incur losses if a primary mortgage insurer fails to make payments under a primary mortgage insurance policy. Approximately 3.8% of the aggregate principal balance of the group III loans as of the reference date have an LTV ratio at origination in excess of 80% and are insured by a primary mortgage insurance policy.All of the primary mortgage insurance policies were issued by General Electric Mortgage Insurance Corporation/Genworth, Mortgage Guaranty Insurance Corporation, Republic Mortgage Ins. N.C., United Guaranty Residential Insurance Company or Radian Guaranty Inc.If such a mortgage loan were subject to a foreclosure and the value of the related mortgaged property were not sufficient to satisfy the mortgage loan, payments under the primary mortgage insurance policy would be required to avoid any losses, or to reduce the losses on, such a mortgage loan.If the insurer is unable or refuses to pay a claim, the amount of such losses would be allocated to holders of certificates as realized losses. Limited Obligations Payments on the mortgage loans are the primary source of payments on your certificates. The certificates represent interests only in the RALI Series 2006-QS18 Trust.The certificates do not represent an ownership interest in or obligation of the depositor, the master servicer or any of their affiliates.If proceeds from the assets of the RALI Series 2006-QS18 Trust are not sufficient to make all payments provided for under the pooling and servicing agreement, investors will have no recourse to the depositor, the master servicer or any other entity, and will incur losses. Liquidity Risks You may have to hold your certificates to maturity if their marketability is limited. A secondary market for your certificates may not develop.Even if a secondary market does develop, it may not continue or it may be illiquid.Neither the underwriter nor any other person will have any obligation to make a secondary market in your certificates.Illiquidity means you may not be able to find a buyer to buy your securities readily or at prices that will enable you to realize a desired yield.Illiquidity can have a severe adverse effect on the market value of your certificates. The offered certificates may experience illiquidity and generally illiquidity is more likely for classes that are especially sensitive to prepayment, such as the Class III-A-V Certificates. In addition, you should consider the impact that the factors discussed above under “Risk of Loss—Recent developments in the mortgage market may adversely affect the return on your certificates” may have on the liquidity of your certificates. Bankruptcy Risks Bankruptcy proceedings could delay or reduce distributions on the certificates. The transfer of the mortgage loans from Residential Funding Company, LLC, or Residential Funding, to the depositor is intended by the parties to be and has been documented as a sale.However, if Residential Funding were to become bankrupt, a trustee in bankruptcy could attempt to recharacterize the sale of the mortgage loans as a loan secured by the mortgage loans or to consolidate the mortgage loans with the assets of Residential Funding.Any such attempt could result in a delay in or reduction of collections on the mortgage loans available to make payments on the certificates. In addition, if any servicer or the master servicer becomes bankrupt, a bankruptcy trustee or receiver may have the power to prevent the appointment of a successor servicer or successor master servicer, as applicable.Any related delays in servicing could results in increased delinquencies or losses on the mortgage loans.As of the reference date, approximately 1.2% of the aggregate principal balance of the mortgage loans are being subserviced by subservicers that are bankrupt or experiencing severe financial difficulty. The Bankruptcy of a Borrower May Increase the Risk of Loss on a Mortgage Loan. If a borrower becomes subject to a bankruptcy proceeding, a bankruptcy court may require modifications of the terms of a mortgage loan without a permanent forgiveness of the principal amount of the mortgage loan.Modifications have included reducing the amount of each monthly payment, changing the rate of interest and altering the repayment schedule.In addition, a court having federal bankruptcy jurisdiction may permit a debtor to cure a monetary default relating to a mortgage loan on the debtor’s residence by paying arrearages within a reasonable period and reinstating the original mortgage loan payment schedule, even though the lender accelerated the mortgage loan and final judgment of foreclosure had been entered in state court.In addition, under the federal bankruptcy law, all actions against a borrower and the borrower’s property are automatically stayed upon the filing of a bankruptcy petition. Special Yield and Prepayment Considerations The yield on your certificates will vary depending on the rate of prepayments. The yield to maturity on each class of offered certificates will depend on a variety of factors, including: •the rate and timing of principal payments on the mortgage loans, including prepayments, defaults and liquidations, and repurchases due to breaches of representations or warranties; •the pass-through rate for that class; •interest shortfalls due to mortgagor prepayments; and •the purchase price of that class. The rate of prepayments is one of the most important and least predictable of these factors.No assurances are given that the mortgage loans will prepay at any particular rate. In addition, the master servicer may, in some cases, purchase any mortgage loan or contract that is at least three months delinquent.Such repurchases would increase the prepayment rates on the mortgage loans. In general, if you purchase a certificate at a price higher than its outstanding certificate principal balance and principal distributions on your certificate occur faster than you assumed at the time of purchase, your yield will be lower than you anticipated.Conversely, if you purchase a certificate at a price lower than its outstanding certificate principal balance and principal distributions on that class occur more slowly than you assumed at the time of purchase, your yield will be lower than you anticipated. The rate of prepayments on the mortgage loans will vary depending on future market conditions and other factors. Since mortgagors, in most cases, can prepay their mortgage loans at any time, the rate and timing of principal payments on the mortgage loans are highly uncertain and are dependent upon a wide variety of factors, including general economic conditions, interest rates, the availability of alternative financing and homeowner mobility.Generally, when market interest rates increase, borrowers are less likely to prepay their mortgage loans.On the other hand, when market interest rates decrease, borrowers are generally more likely to prepay their mortgage loans.Because the aggregate notional amount of the Class III-A-V Certificates is equal to the outstanding principal balance of the mortgage loans, a faster rate of prepayments on the mortgage loans than anticipated could adversely affect the yield to investors in the Class III-A-V Certificates. Refinancing programs, which may involve soliciting all or some of the mortgagors to refinance their mortgage loans, may increase the rate of prepayments on the mortgage loans.These refinancing programs may be offered by the master servicer, any subservicer or their affiliates, and may include streamlined documentation programs.Streamlined documentation programs involve less verification of underwriting information than traditional documentation programs.Approximately 1.9% of the aggregate principal balance of the group III loans were originated under streamlined documentation programs. See “Description of the Mortgage Pool—The Program” and “Certain Yield and Prepayment Considerations” in this prospectus supplement and “Maturity and Prepayment Considerations” in the prospectus. The return on your certificates could be reduced by shortfalls due to the Servicemembers Civil Relief Act. The Servicemembers Civil Relief Act, as amended, the Relief Act,provides relief to borrowers who enter active military service and to borrowers in reserve status who are called to active duty after the origination of their mortgage loan.Current or future military operations of the United States may increase the number of borrowers who may be in active military service, including persons in reserve status who may be called to active duty.The Relief Act provides generally that a borrower who is covered by the Relief Act may not be charged interest on a mortgage loan in excess of 6% per annum during the period of the borrower’s active duty.Any resulting interest shortfalls are not required to be paid by the borrower at any future time.The master servicer is not required to advance these shortfalls as delinquent payments, and the shortfalls are not covered by any form of credit enhancement on the certificates.Interest shortfalls on the mortgage loans due to the application of the Relief Act or similar legislation or regulations will be applied to reduce accrued interest on each class of the certificates on a pro rata basis. The Relief Act also limits the ability of the servicer to foreclose on a mortgage loan during the borrower’s period of active duty and, in some cases, during an additional three month period thereafter.As a result, there may be delays in payment and increased losses on the mortgage loans.Those delays and increased losses will be borne primarily by the class of certificates with a certificate principal balance greater than zero with the lowest payment priority. We do not know how many mortgage loans have been or may be affected by the application of the Relief Act or similar legislation or regulations. See the definition of Accrued Certificate Interest under “Description of the Certificates—Glossary of Terms” in this prospectus supplement and “Certain Legal Aspects of Mortgage Loans and Contracts—Servicemembers Civil Relief Act” in the prospectus. Class III-A-V Certificates The Class III-A-V Certificates will receive a portion of the interest payments only from group III loans that have net mortgage rates higher than 5.75%. Therefore, the yield on the Class III-A-V Certificates will be extremely sensitive to the rate and timing of principal prepayments and defaults on the group III loans that have net mortgage rates higher than 5.75%. Mortgage loans with higher mortgage rates are more likely to be prepaid than mortgage loans with lower mortgage rates.If the group III loans that have net mortgage rates higher than 5.75% are prepaid at a rate faster than an investor assumed at the time of purchase, the yield to investors in the Class III-A-V Certificates will be adversely affected. Investors in the Class III-A-V Certificates should fully consider the risk that a rapid rate of prepayments on the related mortgage loans that have net mortgage rates higher than the respective rates mentioned above could result in the failure of such investors to fully recover their investments. The recording of mortgages in the name of MERS may affect the yield on the certificates. The mortgages or assignments of mortgage for many of the mortgage loans have been or may be recorded in the name of Mortgage Electronic Registration Systems, Inc., or MERS, solely as nominee for the originator and its successors and assigns.Subsequent assignments of those mortgages are registered electronically through the MERS® System.However, if MERS discontinues the MERS® System and it becomes necessary to record an assignment of the mortgage to the trustee, then any related expenses shall be paid by the trust and will reduce the amount available to pay principal of and interest on the class or classes of certificates with certificate principal balances greater than zero with the lowest payment priorities. The recording of mortgages in the name of MERS is a relatively new practice in the mortgage lending industry.Public recording officers and others in the mortgage industry may have limited, if any, experience with lenders seeking to foreclose mortgages, assignments of which are registered with MERS.Accordingly, delays and additional costs in commencing, prosecuting and completing foreclosure proceedings and conducting foreclosure sales of the mortgaged properties could result.Those delays and additional costs could in turn delay the distribution of liquidation proceeds to certificateholders and increase the amount of losses on the mortgage loans. For additional information regarding MERS and the MERS® System, see “Description of the Mortgage Pool—Mortgage Pool Characteristics” and “Certain Yield and Prepayment Considerations” in this prospectus supplement and “Description of the Certificates—Assignment of Mortgage Loans” in the prospectus. Issuing Entity The depositor established a trust with respect to Series 2006-QS18 on the issuance date, under a series supplement, dated as of December 1, 2006, to the standard terms of pooling and servicing agreement, dated as of December 1, 2006, among the depositor, the master servicer and the trustee.The pooling and servicing agreement is governed by the laws of the State of New York.On the issuance date, the depositor deposited into the trust a pool of mortgage loans that in the aggregate constitutes a mortgage pool, secured by first liens on one- to four-family residential properties with terms to maturity of not more than 30 years in the case of loan group I and loan group II or 15 years in the case of loan group III.The trust does not have any additional equity.The pooling and servicing agreement authorizes the trust to engage only in selling the certificates in exchange for the mortgage loans, entering into and performing its obligations under the pooling and servicing agreement, activities necessary, suitable or convenient to such actions and other activities as may be required in connection with the conservation of the trust fund and making distributions to certificateholders.The mortgage pool was divided into the following three loan groups:loan group I, loan group II and loan group III. The pooling and servicing agreement provides that the depositor assigns to the trustee for the benefit of the certificateholders without recourse all the right, title and interest of the depositor in and to the mortgage loans.Furthermore, the pooling and servicing agreement states that, although it is intended that the conveyance by the depositor to the trustee of the mortgage loans be construed as a sale, the conveyance of the mortgage loans shall also be deemed to be a grant by the depositor to the trustee of a security interest in the mortgage loans and related collateral. Some capitalized terms used in this prospectus supplement have the meanings given below under “Description of the Certificates—Glossary of Terms” or in the prospectus under “Glossary.” Sponsor and Master Servicer Residential Funding Company, LLC, a Delaware limited liability company, buys residential mortgage loans under several loan purchase programs from mortgage loan originators or sellers nationwide, including affiliates, that meet its seller/servicer eligibility requirements and services mortgage loans for its own account and for others.See “The Trusts—Mortgage Collateral Sellers” and “—Qualifications of Sellers” in the prospectus for a general description of applicable seller/servicer eligibility requirements.Residential Funding Company, LLC’s principal executive offices are located at 8400 Normandale Lake Boulevard, Suite 250, Minneapolis, Minnesota 55437.Its telephone number is (952) 857-7000.Residential Funding Company, LLC conducts operations from its headquarters in Minneapolis and from offices located primarily in California, Texas, Maryland, Pennsylvania and New York.Residential Funding Company, LLC finances its operations primarily through its securitization program. Residential Funding Company, LLC convertedfrom a Delaware corporation to a Delaware limited liability company on October 6, 2006.ResidentialFunding Company, LLC was formerly known as Residential Funding Corporation. Residential Funding Company, LLC was founded in 1982 and began operations in 1986, acquiring, servicing and securitizing residential jumbo mortgage loans secured by first liens on one- to four-family residential properties.GMAC LLC, formerly known as General Motors Acceptance Corporation, purchased Residential Funding Company, LLC in 1990.In 1995, Residential Funding Company, LLC expanded its business to include “Alt-A” first lien mortgage loans, such as some of the mortgage loans described in this prospectus supplement.Residential Funding Company, LLC also began to acquire and service “subprime”, closed-end and revolving loans secured by second liens in 1995. The following tables set forth the aggregate principal amount of publicly offered securitizations of mortgage loans sponsored by Residential Funding Company, LLC for the past five years and for the six months ended June 30, 2007, calculated as of year end or quarter end, as applicable.Residential Funding Company, LLC sponsored approximately $31.6 billion and $2.8 billion in initial aggregate principal amount of mortgage-backed securities in the 2002 calendar year backed by first lien mortgage loans and junior lien mortgage loans, respectively.Residential Funding Company, LLC sponsored approximately $61.8 billion and $3.0 billion in initial aggregate principal amount of mortgage-backed securities in the 2006 calendar year backed by first lien mortgage loans and junior lien mortgage loans, respectively.The percentages shown under “Percentage Change from Prior Year” represent the ratio of (a) the difference between the current and prior year volume over (b) the prior year volume. Sponsor Securitization Experience First Lien Mortgage Loans Volumeby Principal Balance 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) $ 16,177,753,813 $ 18,964,072,062 $ 11,953,278,792 $ 24,149,038,614 $ 40,241,885,054 $ 17,385,909,520 Non Prime Mortgages(2) $ 15,475,700,554 $ 27,931,235,627 $ 24,408,531,445 $ 27,928,496,334 $ 21,581,547,796 $ 5,296,779,910 Total $ 31,653,454,367 $ 46,895,307,689 $ 36,361,810,237 $ 52,077,534,948 $ 61,823,432,850 $ 22,682,689,430 Prime Mortgages(1) 51.11 % 40.44 % 32.87 % 46.37 % 65.09 % 76.65 % Non Prime Mortgages(2) 48.89 % 59.56 % 67.13 % 53.63 % 34.91 % 23.35 % Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Changefrom Prior Year(3) Prime Mortgages(1) (1.28 )% 17.22 % (36.97 )% 102.03 % 66.64 % - Non Prime Mortgages(2) 104.52 % 80.48 % (12.61 )% 14.42 % (22.73 )% - Total 32.14 % 48.15 % (22.46 )% 43.22 % 18.71 % - Junior Lien Mortgage Loans Volumeby Principal Balance 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) $ 2,875,005,049 $ 3,207,008,585 $ 2,085,015,925 $ 2,409,506,573 $ 3,012,549,922 $ 2,933,100,838 Non Prime Mortgages(2) - Total $ 2,875,005,049 $ 3,207,008,585 $ 2,085,015,925 $ 2,409,506,573 $ 3,012,549,922 $ 2,933,100,838 Prime Mortgages(1) 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Non Prime Mortgages(2) - Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Changefrom Prior Year(3) Prime Mortgages(1) 17.90 % 11.55 % (34.99 )% 15.56 % 25.03 % - Non Prime Mortgages(2) - Total 17.90 % 11.55 % (34.99 )% 15.56 % 25.03 % - (1)Product originated under the Jumbo, Alt A, High Loan to Value First Lien programs and Closed End Home Equity Loan and Home EquityRevolving Credit Line Loan Junior Lien programs. (2)
